Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Parker on 8/24/2022.

The application has been amended as follows: 
In the specification, please rewrite the following claims as follows:
10.	The cell composition of claim 15, wherein the expression vectors further encode a selectable marker.
12.	The cell composition of claim 15, wherein the expression vectors are viral vectors.
13.	The cell composition of claim 12, wherein the viral vectors are lentiviral vectors, adenoviral vectors, retroviral vectors, vaccina viral vectors, adeno-associated viral vectors, herpes viral vectors, or polyoma viral vectors.
15.	An in vitro cell composition comprising precursor cells that are not pluripotent stem cells, the precursor cells comprise expression vectors encoding a cell cycle-dependent promoter operably linked to a suicide gene coding sequence, wherein the suicide gene is cytomegalovirus (CMV) UL97 gene or a mutant herpes simplex virus thymidine kinase (HSV-TK).
18.	The cell composition of claim 15, wherein the precursor cells are derived from induce pluripotent stem cells (iPSC).
20.	The cell composition of claim 17, wherein the neural precursor cells are further defined as expressing at least one of the markers selected from the group consisting of musashi, nestin, sox2, vimentin, pax6, and sox1.
32, 33, 37-39 and 41.	Cancel.
45.	The cell composition of claim 15, wherein the expression vectors are integrated into chromosomes of the precursor cells.
46.	The cell composition of claim 15, wherein the expression vectors are chromosomally integrating vectors.  
47.	The cell composition of claim 46, wherein the expression vectors are lentiviral vectors.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Jung (Jung et al. Human Gene Therapy 18:11852-1192, 2007; of record in IDS 3/13/2019).  Jung discloses a genetically modified embryonic stem cell comprising a lentiviral vector encoding a HSV-TK coding sequence and a GFP coding sequence operably linked to a promoter.  Jung does not disclose that the cell is a non-pluripotent precursor cell.  While such a lentiviral vector could be introduced into the precursor cell, the specific motivation to do so is not apparent because precursor cells are not tumor forming.  Further Jung also does not disclose that the coding sequences are operably linked to a cell cycle promoter.  Thus, the claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632


/MARCIA S NOBLE/Primary Examiner, Art Unit 1632